In a proceeding to validate a petition designating, inter alia, Albert Lemishow and Estelle Cooper as candidates for the respective party positions of Male and Female Member of the Republican State Committee from the 28th Assembly District, Queens County, in the Republican Party primary election to be held on September 15, 1987, the appeal is from a judgment of the Supreme Court, Queens County (Le Vine, J.), dated August 6, 1987, which granted the application.
Ordered that the judgment is reversed, on the law, without costs or disbursements, the application to validate the petition is denied, and the Board of Elections of the City of New York is directed to remove the petitioners’ names from the appropriate ballot.
Contrary to the petitioners’ present contention, the evidence presented at the hearing established that the appellant Ulises Giberga had standing to challenge the instant designating petition due to his status as a registered member of the Republican Party.
Moreover, the Supreme Court, Queens County, erred in validating the petition, as the cover sheet wholly failed to set forth, in an acceptable manner, the number of signatures for each of the candidates and the pages at which such signatures could be found (see, Election Law § 6-134 [2]; Matter of Ruiz v Saez, 68 NY2d 154; Matter of Pecoraro v Mahoney, 65 NY2d 1026; Matter of Seely v Vann, 122 AD2d 919, lv denied 68 *198NY2d 605). Bracken, J. P., Niehoff, Rubin, Spatt and Harwood, JJ., concur.